Citation Nr: 1601761	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain prior to February 9, 2012.

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain since February 9, 2012.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from October 2001 to May 2010, including active duty service from June 2002 to October 2002 and December 2003 to March 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In January 2014 and January 2015, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to February 9, 2012, the Veteran's chronic lumbar strain was manifested by thoracolumbar forward flexion of 80 degrees, with a combined range of motion of the thoracolumbar spine of 290 degrees.  The evidence also reflects a normal gait; normal spinal contour; no muscle spasms; and localized tenderness of the low back.  

2.  Since February 9, 2012, the most probative evidence shows the chronic lumbar strain is manifested by thoracolumbar flexion of 40 degrees and 45 degrees, with no favorable ankylosis of the entire thoracolumbar spine.  No associated neurological symptoms have been clinically established.





CONCLUSIONS OF LAW

1.  Prior to February 9, 2012, the chronic low back pain met the criteria for a 10 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Since February 9, 2012, the chronic low back pain met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include providing VA examinations in May 2011, December 2012, September 2014, and September 2015.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.



Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  An effective date may be assigned up to one year preceding the date of the claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of the claim.  Id.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's chronic lumbar strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion that is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Veteran's chronic lumbar strain has been evaluated as 10 percent disabling prior to February 9, 2012; and 20 percent disabling since February 9, 2012.  See January 2013 Rating Decision.  

Chronic Lumbar Strain: Prior to February 9, 2012

In April 2011, the Veteran filed a claim to entitlement for an increased rating for his service-connected chronic lumbar strain, which is evaluated at 10 percent disabling during that time period.  See September 2005 Rating Decision.  

March 2010 private medical records reflect that the Veteran was in a motor vehicle accident in December 2009.  He reported pain in his lower back with radicular symptoms of his left lower extremity.  An examination of the lumbar spine revealed a decreased range of motion, but the private medical records do not provide a measurement of this decrease.  He had loss of strength in his left lower extremity, with a positive straight-leg raising test on the left side at 35 degrees.  He was diagnosed with lumbar spine strain/sprain, with radiculopathy.  A March 2010 MRI was largely unremarkable, with very minimal disc bulging at L1-L2 and L2-L3 vertebrae, without significant deformity of the thecal sac.

The Veteran had a May 2011 VA examination for his low back pain.  He reported severe flare-ups reaching an intensity of 8 out of 10 every two-to-four months that required a couple of hours of rest, and numbness in his tailbone when sitting for long periods of time.  He reported no incontinence.  The examination found no abnormal spinal curvatures, no ankylosis of the thoracolumbar spine, and a normal gait.  Forward flexion was to 80 degrees with evidence of painful motion beginning at 75 degrees.  Extension was to 25 degrees, with painful motion beginning at 20 degrees.  Left flexion was to 40 degrees with no pain, and left rotation was to 55 degrees with no pain.  Right flexion was to 40 degrees with painful motion beginning at 35 degrees, and right rotation was to 50 degrees with no pain.  His combined range of motion of the thoracolumbar spine was 290 degrees.  There were no additional limitations after three repetitions of range of motion.  The examiner found no fixed deformity of the thoracolumbar spine; normal musculature; no tenderness and no spasms; and no abnormal movements or guarding.  The examiner diagnosed the Veteran chronic lumbar back strain, and found no effect on daily activities.  The magnetic resonance imaging (MRI) accompanying the examination showed no acute osseous abnormality involving the thoracolumbar spine.  

During the relevant time period, the Veteran sought treatment at VA, and records indicate he continued to have lower back pain.  See, e.g., July 2010 and April 2011 VA Treatment Records.  

In his July 2011 notice of disagreement, the Veteran took issue the May 2011 VA examination, specifically claiming he had tenderness in his low back and repeated use at work led to extreme low back pain.  He also reported that the examiner pushed him further than his pain threshold while measuring his range of motion.  See also February 2012 VA Form 9.  The Veteran is competent to report symptoms from his low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent, however, that he argues his symptomatology is more severe, his statement must be weighed against the scheduler criteria for an increased rating.  Regarding the range of motion test that exceeded his pain threshold, although the Board is required to consider the effect of pain when making a rating determination, that has been done in this case, and it is important to emphasize that the rating schedule does not provide a separate rating for pain.  Spurgeon  v. Brown, 10 Vet. App. 194   (1997).  Indeed, the general rating formula specifically requires the use of the defined range of motion criteria "with or without pain."  38 C.F.R. § 4.71a.  Hence, complaints of pain alone, without a corresponding limitation of motion do not warrant further increases.  Finally, the Board finds the specific examination findings of a trained health care professional to be of greater probative weight than the Veteran's more general lay assertions.

A 10 percent disability rating is warranted for forward thoracolumbar flexion greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During this time period, the evidence of record shows the Veteran's forward flexion to 80 degrees, with a combined range of motion of the thoracolumbar spine of 290 degrees.  The evidence also reflects a normal gait; normal spinal contour; no muscle spasms; and, based on the Veteran's statement, localized tenderness of the low back.  

Therefore, the Board finds that a 10 percent rating, but no higher, for chronic lumbar strain is warranted prior to February 9, 2012.  In the absence of forward thoracolumbar flexion limited to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating cannot be assigned.

Chronic Lumbar Strain: Since February 9, 2012

Since February 9, 2012, the Veteran has had VA examinations in December 2012, September 2014, and September 2015.

In the December 2012 VA examination for his thoracolumbar spine, the Veteran reported his low back pain had worsened since his last VA examination.  He also reported flare-ups 3 times per week with pain that prevented him from standing upright for several hours.  Forward flexion was to 40 degrees without pain.  Extension was to 25 degrees; right and left lateral flexion was to 25 degrees each; and right and left lateral rotation was to 25 degrees each.  His combined range of motion of the thoracolumbar spine was 165 degrees.  After three repetitions, forward flexion was to 45 degrees.  Extension was to 25 degrees; right and left lateral flexion was to 25 degrees each; and right and left lateral rotation was to 25 degrees each.  While he had mild lumbar tenderness, he did not exhibit muscle spasms or guarding.  He had no signs or symptoms of radiculopathy, and had no other neurologic abnormalities.  Further, he had no intervertebral disc syndrome.  The MRI accompanying the examination did not reveal any issues with the thoracolumbar spine.  The examiner noted that the Veteran's low back condition would limit him in occupations that required heavy lifting, repetitive use of the back, and prolonged standing and walking.  The examination did not note any ankylosis of the thoracolumbar spine, and it did note that the claims file was not reviewed.

In the September 2014 VA examination, the Veteran's forward flexion was to 45 degrees, with pain at 40 degrees.  Extension was to 15 degrees, with pain at 10 degrees.  Right and left lateral flexion was to 15 degrees each, with pain at 10 degrees for both.  Right lateral rotation was to 20 degrees, with pain at 15 degrees.  Left lateral rotation was also to 20 degrees, with pain at 10 degrees.  His combined range of motion of the thoracolumbar spine was 130 degrees.  After three repetitions, forward flexion was to 45 degrees.  Extension was to 15 degrees; right and left lateral flexion was to 15 degrees each; and right and left lateral rotation was to 20 degrees each.  The Veteran exhibited less movement of the thoracolumbar spine than normal, with pain on movement.  The examiner found no localized tenderness; no abnormal gait or abnormal spine contour; and no guarding of the thoracolumbar spine.  He had no radiculopathy, no ankylosis of the spine, and no other neurologic abnormalities.  The examiner determined he did not have intervertebral disc syndrome, but did find arthritis and determined the Veteran's degenerative arthritis of the spine was a progression of the previous diagnosis of chronic lumbar strain.  The examiner did review the claims file.

In an April 2015 addendum, the examiner noted that the Veteran had positive results in straight leg testing, but reiterated that no neurological manifestations were documented at that time.  The examiner opined that the Veteran did not have neurological symptoms despite the positive straight leg raising test.

The Veteran had an additional VA examination for his thoracolumbar spine in September 2015.  During this examination, the Veteran was diagnosed with both degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  He reported that his back pain has gradually gotten worse, and he now experiences shooting pain down his lower extremities.  He reported managing the pain with ibuprofen and chiropractic care.  During the examination, his forward flexion was to 5 degrees; extension was to 0 degrees; right and left lateral flexion was to 5 degrees each; and right and left lateral rotation was to 5 degrees each.  However, the examiner noted that the examination was medically inconsistent with the Veteran's statements describing functional loss.  Further, the examiner noted marked inconsistencies in room measurements and testing results, observing the Veteran bending his spine at least 70 degrees while getting on and off the examination table unassisted, and getting undressed and dressed unassisted.  The examiner determined there was marked symptom magnification during range of mobility testing, and as a result found that the measured range of motion was not reliable.  The Veteran manifested no localized tenderness and no muscle spasms or guarding.  While the examiner noted that the examination did not take place during a flare-up, the examination was medically consistent with the Veteran's statements describing a flare-up.  When the examiner questioned whether he was having a flare-up, the Veteran replied that his measured range of motion had been the same since he returned from deployment.  While straight leg testing results were again positive, the examiner found no radiculopathy; no ankylosis of the spine; and no other neurologic abnormalities.  The diagnosed IVDS has not required bed rest prescribed by a physician in the past 12 months.  The claims file was reviewed by the examiner.

During this time period, the Veteran received VA treatment for low back pain.  January 2013 VA treatment records indicate that he had no tenderness over the vertebral column and that his neurological examination was normal.  March 2014 VA treatment records indicate mild tenderness in the lumbar back, and a negative straight leg test.

Since February 9, 2012, the December 2012, and September 2014 VA examinations provide the most probative evidence.  During both examinations, the Veteran's forward thoracolumbar flexion was measured between 40 and 45 degrees.  Neither examination revealed ankyloses of the thoracolumbar spine or other neurological abnormalities.  The September 2014 VA examination included a review of the claims file.

The September 2015 VA examination is less probative because the credibility of the thoracolumbar forward flexion measurement is in question.  While forward flexion was only measured to 5 degrees, the examiner observed the Veteran bend his spine farther (estimated to 70 degrees) while getting on and off the examination table.  The examiner determined there was marked symptom magnification during testing, and opined that the measurements were not reliable.  

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted upon evidence of forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  During this time period, the most probative evidence shows thoracolumbar forward flexion between 40 to 45 degrees, with no ankyloses of the thoracolumbar spine.

Therefore, the Board finds that a 20 percent rating for chronic lumbar strain is warranted since February 9, 2012.  In the absence of credible evidence of forward thoracolumbar flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating cannot be assigned.

VI.  Extraschedular Consideration

Since the rating criteria for chronic lumbar strain reasonably describes the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's chronic lumbar strain that would render the schedular criteria inadequate.  There are no additional symptoms due to the disorder that are not addressed by the Rating Schedule.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Prior to February 9, 2012, entitlement to an evaluation in excess of 10 percent for chronic lumbar strain is denied.

Since February 9, 2012, entitlement to an evaluation in excess of 20 percent for chronic lumbar strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


